Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive for the reasons noted below and further explained in the “response to argument” section. Therefore, the rejection of claims 1-25 under 35 U.S.C. 101 as the claimed invention being directed to abstract idea without significantly more is maintained; however, the rejection of claims 1-9, 12-16, 21, 24 and 25 under 35 U.S.C. 102(a)(2) as anticipated by Salman et al. (U.S. PAP 2019/0162868, hereon Salman) has been withdrawn in view of the argument presented by the Applicant(s). Claims 1-25 are now pending in the application.  
Explanation of Rejection
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-25: the claimed invention is directed to an abstract idea (data analysis) without significantly more. The claim(s) recite “calculating one or more fault probabilities”. This judicial exception is not integrated into a practical application because the claim(s) are directed to mathematical algorithm and/or human thought process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim(s) as a whole are directed to computational algorithm at best.
	Prong I: A judicial exception is recited, meaning the claim as a whole recite “a method for calculating one or more fault probabilities” which is a method of mainly focused on data analysis as in a field of use. The machine learning noted in the claims is referred as a high level of generality, can be considered generic in nature and it does not take the instant claims from a complex computational method, it would not be considered significantly more. The computational analysis and the action of modifying a well operation of a borehole associated with the subterranean formation would be considered a human thought process, nothing in the claim suggest that otherwise.  
	Prong II: the claims as a whole merely describes how this computation could transition to significantly more than computational analysis using a computer and a set of generic programs. Simply implementing an abstract idea on a set of generic algorithms, computers or software/hardware is not a practical application of the abstract idea. Further, “modifying a well operation” reads like an ordinary skill in the art simply following a set of instruction to act on a process which the process by itself would be considered an extension of a human thought process. 
	In reference to claims 12, 16 and 25: the instant claims are directed to a computer-implemented method, a system and a computer program product except that the instant claims include additional recitation training a DNN by analyzing the multi-channel data and applying fault labels, and data receiver, seismic attribute driver, a memory and processor; however, having various hardware and process elements does not change the 101 analysis. The DNN recited in the instant claims is directed to as a field-of-use. Further, the claims appear to monopolize the mental process/mathematical algorithm in any practical application of DNN algorithm per se.   
	The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea as noted in the analysis of the independent or base claims. 
Response to Argument
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive for the reasons noted below and further explained in the “response to argument” section. Therefore, the rejection of claims 1-25 under 35 U.S.C. 101 as the claimed invention being directed to abstract idea without significantly more is maintained. 
Applicant(s) argued that “amended claim 12 includes detailed steps of compute implemented method of training DNN. (see Example 39 provided as part of the USPTO’s guidance on addressing section 101 issues.)” (see page 10, section II of argument presented by the Applicant(s). 
The Examiner respectfully disagrees for the following two reasons. The DNN used in the instant application is used for fault prediction, and includes the mathematical computational category mentioned in USPTO guidance. Further a fault predictor would simply be considered a field-of-use more than anything else. It does not go beyond training the DNN which is considered a field-of-use. 
The instant claim 1, as amended, similar to claim 12 of the instant application includes calculation and the parameterized results where the last step of “performing a well operation...” is a typical generic act that reads on human thought process or instruction given to a person of ordinary skill in the art.  Therefore, claims 1, 12, 16 and 25 as amended are rejected as ineligible under 35 U.S.C. 101. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857